—Appeal from a judgment of the Supreme Court (LaBuda, J.), entered May 15, 2012 in Sullivan County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
*1304Petitioner, an inmate currently incarcerated upon his conviction, after a jury trial, of murder in the second degree and attempted murder in the second degree (People v Williams, 88 AD2d 983 [1982], lv denied 57 NY2d 690 [1982]), commenced this CPLR article 70 proceeding seeking a writ of habeas corpus claiming that the People failed to secure a lawful indictment. Supreme Court denied the application without a hearing. Petitioner appeals, and we affirm. Significantly, “habeas corpus relief is not an appropriate remedy for resolving claims that could have been . . . raised on direct appeal or in a postconviction motion” (People ex rel. Collins v Billnier, 87 AD3d 1208, 1208 [2011], lv denied 18 NY3d 802 [2011] [internal quotation marks and citation omitted]; see People ex rel. Cicio v Rock, 85 AD3d 1468, 1469 [2011]), a situation that prevails even when the claims are ostensibly jurisdictional (see People ex rel. Burr v Rock, 93 AD3d 977, 977 [2012], lv denied 19 NY3d 806 [2012], lv dismissed 19 NY3d 1007 [2012]). Since petitioner has failed to present a sound reason for a departure from orderly procedure (see People ex rel. Hemphill v Rock, 95 AD3d 1579, 1579 [2012]), we perceive no basis to disturb the denial of his application.
Peters, P.J., Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.